     Case: 3:20-cr-00043-RAM-RM Document #: 28 Filed: 05/28/21 Page 1 of 3




                    IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                         DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,                        )
                                                 )
                       Plaintiff,                )
                                                 )
                       v.                        )      Case No. 3:20-cr-0043
                                                 )
MARVELLOUS EGHAGHE,                              )
                                                 )
                       Defendant.                )
                                                 )

                                            ORDER
       BEFORE THE COURT is Marvellous Eghaghe’s motion to continue the trial in this
matter, currently scheduled for June 28, 2021. For the reasons stated herein, the time to try
this case is extended up to and including October 12, 2021.
       On May 20, 2021, Marvellous Eghaghe (“Eghaghe”) filed a motion to continue the trial
date and extend the motions deadline. (ECF No. 27.) As a basis for his request, Eghaghe
asserts that counsel for Defense was unable to download the electronic discovery files sent
by the Government, resulting in a delay in accessing the extensive discovery. Id. at 1-2. As
such, Eghaghe requests a ninety-day continuance of the trial date in this matter to provide
sufficient time to review the materials and adequately prepare for trial. Id. at 2. Eghaghe also
represents that the United States does not oppose his motion to continue. Id.
       While the Speedy Trial Act requires that defendants be tried within seventy days of
indictment, the Court specifically finds that extending this period would be in the best
interest of justice. Here, an extension of time is necessary to allow Eghaghe time to review
discovery materials.
       Consistent with these concerns, the United States Court of Appeals for the Third
Circuit has recognized that “whether or not a case is ‘unusual’ or ‘complex,’ an ‘ends of justice’
continuance may in appropriate circumstances be granted.” United States v. Fields, 39 F.3d
439, 444 (3d Cir. 1994); United States v. Dota, 33 F.3d 1179(9th Cir. 1994) (“An ends of justice
continuance may be justified on grounds that one side needs more time to prepare for trial
[even if the] case [i]s not ‘complex.’”); see also United States v. Lattany, 982 F.2d 866, 883 (3d
     Case: 3:20-cr-00043-RAM-RM Document #: 28 Filed: 05/28/21 Page 2 of 3
United States v. Eghaghe
Case No.: 3:20-cr-0043
Order
Page 2 of 3

Cir. 1992) (“[T]he district court did not abuse its discretion when it delayed the trial to give
counsel . . . opportunity to . . . decid[e] upon and prepar[e] an appropriate defense.”); United
States v. Brooks, 697 F.2d 517, 522 (3d Cir. 1982) (holding there was no abuse of discretion
where district court found that the multiple count, multiple defendant “case was complex
and required additional time for adequate preparation.”).
        Moreover, in response to the COVID-19 pandemic, the Chief Judge of the District Court
of the Virgin Islands has entered a general order concerning operations of the Court. The
Chief Judge has thus far extended the order twelve times, finding that the ends of justice
require excluding March 18, 2020, through May 31, 2021, from the Speedy Trial count in all
criminal matters.
        To date, the COVID-19 virus has claimed more than 593,000 lives (27 of which have
been in the U.S. Virgin Islands). Current testing indicates that the rate of contraction of the
virus is slowing in recent weeks. Notwithstanding the decrease in the incidence of COVID-19
in the Virgin Islands over the past few weeks, the Court finds that the ends of justice require
a continuance of the trial date in this case. COVID-19 continues to present an unpredictable
threat to public health and safety. In light of these circumstances, the Court finds it necessary
and appropriate to proceed with caution. Social distancing—specifically avoiding gatherings
of more than 10 people and maintaining a distance of at least 6 feet from others—remains
the most effective check against the COVID-19’s transmission. Given these circumstances,
the Court finds that extending the period within which the Defendant may be tried under the
Speedy Trial Act is necessary for the protection and well-being of the Defendant, the jury, the
prosecutors, the witnesses, the Court’s personnel, and the general public at large.
        The premises considered, it is hereby
        ORDERED that Eghaghe’s motion to continue the trial date and extend the motions
deadline is GRANTED; it is further
        ORDERED that the motions deadline previously set for May 28, 2021, is hereby
EXTENDED to September 13, 2021; it is further
     Case: 3:20-cr-00043-RAM-RM Document #: 28 Filed: 05/28/21 Page 3 of 3
United States v. Eghaghe
Case No.: 3:20-cr-0043
Order
Page 3 of 3

        ORDERED that the time beginning from the date of this order granting an extension
through October 12, 2021, shall be excluded in computing the time within which the trial in
this matter must be initiated pursuant to 18 U.S.C. § 3161; and it is further
        ORDERED that the jury trial in this matter previously scheduled for June 28, 2021, is
RESCHEDULED to commence promptly at 9:00 A.M. on October 12, 2021, in St. Thomas
Courtroom 1.


Dated: May 28, 2021                                /s/ Robert A. Molloy
                                                   ROBERT A. MOLLOY
                                                   Chief Judge
